DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 5, 8-9 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lin (2019/0067208).
Regarding claims 1 and 18, Lin discloses a circuit board (See figs. 1-2), inherently being incorporated into an electronic device, comprising: at least one wiring line GW disposed in the circuit board; at least one conductive structure {EL, ELP} disposed on the circuit board CB to reinforce the circuit board, wherein a spacing space is disposed between the at least one conductive structure {EL, ELP} and the circuit board CB (See fig. 2); and at least one conductive member GV disposed in the circuit board and electrically connecting the at least one wiring line and the at least one conductive structure (See figs. 2, 5 and paragraph [0005, 0017-0018, 0023]).
Regarding claim 2, Lin discloses as cited in claim 1.  Lin further discloses the at least one wiring line GW comprises at least one of a power signal wiring line, a control 
Regarding claim 3, Lin discloses as cited in claim 1.  Lin further discloses the at least one conductive structure comprises a reinforcing part ELP to reinforce the circuit board CB (See fig. 2).
Regarding claim 5, Lin discloses as cited in claim 1.  Lin further discloses the at least one conductive member comprises at least one of at least one via GV hole or at least one connection wiring line (See fig. 5 and paragraph [0023]).
Regarding claim 8, Lin discloses as cited in claim 1.  Lin further discloses at least one electronic component is disposed in the spacing space (See figs. 2, 5).
Regarding claim 9, Lin discloses as cited in claim 1.  Lin further discloses the at least one conductive structure comprises a shield member EL (i.e. EMI shielding) configured to shield the at least one electronic component (See figs. 2, 5 and paragraph [0018]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (2019/0067208).
.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Lin (2019/0067208) in view of Lee (10,115,677).
Regarding claim 4, Lin discloses as cited in claim 3.  However, Lin does not explicitly mention that the reinforcing part comprises steel use stainless (SUS) or lead.  Since Lee teaches a similar conductive structure having a reinforcing part comprises steel use stainless (SUS) or lead (See figs. 5-6 and col. 8 lines 13-36); therefore, it would have been obvious to one skilled in the art to apply the teaching of Lee in modifying the conductive structure as disclosed by Lin with such feature, for the advantage of providing the capability of blocking or absorbing EMI, RFI.
Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Lin (2019/0067208) in view of Mow (10,418,687).
Regarding claims 10-11, Lin discloses as cited in claim 1.  However, Lin does not mention that a surface of the at least one conductive structure comprises at least one of an insulating cover part or an insulating printing layer that covers the conductive structure to insulate the conductive structure, wherein the at least one conductive .
Claims 12 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Mow (10,418,687) in view of Lin (2019/0067208).
Regarding claims 12 and 18, Mow discloses an electronic device, comprising: a housing comprising a front plate, a rear plate facing a direction that is opposite to the front plate, and a side surface surrounding a space between the front plate and the rear plate; a circuit board located in the interior of the housing and comprising at least one electronic component (See figs. 1 and 8).  However, Mow does not mention the circuit board comprising: at least one wiring line disposed in the circuit board; at least one conductive structure disposed on the circuit board to reinforce the circuit board, wherein a spacing space is disposed between the at least one conductive structure and the 
Regarding claim 16, Mow & Lin disclose as cited in claim 12.  Lin further discloses the at least one wiring line comprises at least one of a power signal wiring line, a control signal wiring line, or a communication signal wiring line (See fig. 2 and paragraph [0017-0018]).
Regarding claim 17, Mow & Lin disclose as cited in claim 12.  Lin further discloses the at least one conductive structure comprises a reinforcing part ELP to reinforce the circuit board CB (See fig. 2).




Response to Arguments
Applicant's arguments filed 11/01/2021 have been fully considered but they are not persuasive.
The applicant mainly argued that Lin does not disclose a spacing space between the at least one conductive structure and the circuit board (See Remark, page 5-6).  The examiner respectfully disagrees with the applicant’s argument.  In this instant case, Lin clearly discloses there is an amount of space/distance EN (spacing space) between the at least one conductive structure and the circuit board (See fig. 2).  For this reason, the rejection(s) are proper and maintained.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A TRAN whose telephone number is (571)272-7858. The examiner can normally be reached Mon-Fri: 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on (571) 272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.